21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 1 of
                                       12



                                    CAUSE NO. 2020DCV0914

  WESTAR INVESTORS GROUP, LLC,    §                       IN THE COUNTY COURT
  SUHAIL BAWA, AND SALEEM MAKANI, §
                                  §
       Plaintiffs,                §
                                  §
  v.                              §
                                  §                       AT LAW NO. 6
  THE GATEWAY VENTURES, LLC,      §
  PDG PRESTIGE, INC., MICHAEL     §
  DIXSON, SURESH KUMAR,           §
  AND BANKIM BHATT,               §
                                  §
       Defendants.                §                       EL PASO COUNTY, TEXAS

              NOTICE OF INTENTION TO TAKE ORAL/VIDEOTAPED
           DEPOSITION OF PLAINTIFF SALEEM MAKANI DUCES TECUM

  TO:                All Parties.

  DEPONENT:          SALEEM MAKANI c/o Eric Wood, Brown Fox PLLC, 8111 Preston
                     Road, Suite 300, Dallas, Texas 75225 or wherever he/she may be found.

  TIME AND DATE
  OF DEPOSITION: November 19, 2020 beginning at 9:00 a.m./MST and continuing from
                 day to day until the deposition is completed.

  PLACE OF
  DEPOSITION:        Said deposition will take place in person with the witness located at Wells
                     Fargo Plaza, 221 N. Kansas St, El Paso, Texas at Suite no. 505. Said
                     deposition testimony will be taken down in stenography and videotaped by
                     ACR, Inc., Court Reporting 915.542.3422 or other certified reporting
                     service. Said testimony is to be used at the time of the trial of the above-
                     styled and numbered cause.

  SCOPE OF
  EXAMINATION:       Pursuant to Texas Rules of Civil Procedure Rule 199.2.
                     this deposition may be used for purposes of trial.
  OBJECTIONS TO
  TESTIMONY:           Absent express agreement recorded in the deposition to the contrary,
                     objections shall be made pursuant to the Texas Rules of Civil Procedure.

  PRODUCTION
  COMPELLED:             See Attached Exhibit “A”

  OFFICIAL COURT
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 2 of
                                       12



  REPORTER:               ACR, Inc. Court Reporting

  VIDEO:                  Yes.

  INTERPRETER:            No.

  SUBPOENA:               No.


                                                           Respectfully submitted,

                                                           RAY | PENA | McCHRISTIAN, P.C.
                                                           5822 Cromo Dr.
                                                           El Paso, Texas 79922
                                                           (817) 832 7200- Phone
                                                           (817) 832-7333- Fax
                                                           jray@raylaw.com
                                                           jlucky@raylaw.com

                                                  By:      /s/ Jeffrey T. Lucky
                                                           JEFF RAY
                                                           State Bar No. 16604400
                                                           JEFFREY THOMAS LUCKY
                                                           State Bar No. 12667350

                                                           Attorneys for Defendant Bankim Bhatt,
                                                           M.D.


                                      CERTIFICATE OF SERVICE

          I certify that on October 8, 2020, the foregoing document was served via electronic service to all
  counsel of record pursuant to the Texas Rules of Civil Procedures.


                                                           /s/ Jeffrey T. Lucky
                                                           JEFFREY THOMAS LUCKY
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 3 of
                                       12


                                                EXHIBIT “A”

  Please produce at your deposition:

     1. “All contracts, agreements, communications or similar document or records of any type
        signed or approved by Bankim Bhatt, which you contend to be relevant to your claims as
        alleged against Dr. Bhatt in this litigation. This includes any and all such records pertaining
        to the formation, existence, rights and claims relating to Westar Investment Group or
        similarly named entities of any kind and any of its principals at any time for the period of
        activities alleged in your live pleadings in this matter, or regarding “the Property” as you
        have previously described that term in your pleadings and written discovery previously
        directed to Dr. Bhatt.”

     2. Any writing or digital record of any kind allegedly authored by, ratified by, or that you
        otherwise attribute to Dr. Bhatt that supports any contention of yours as to any
        representation, promise, covenant or any offer or acceptance, and to the breach of any duty
        by him as related to any claim you make against Dr. Bhatt in your pleadings, including but
        not limited to:

             a. Claims for Statutory Fraud;
             b. Claims for conspiracy or aiding and abetting or similar claims;
             c. Any other legal theory of cause of action as expressed or implied in your
                pleadings.

     3. If you contend any writing, record or document as described above at items 1 and 2 have
        been previously produced in written discovery, produce a copy of each such record at
        your deposition or, in the alternative, be prepared to identify or list all such records by
        relevant Bates numbers or other specific identifying information as to each item.
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 4 of
                                       12



                                    CAUSE NO. 2020DCV0914

  WESTAR INVESTORS GROUP, LLC,    §                       IN THE COUNTY COURT
  SUHAIL BAWA, AND SALEEM MAKANI, §
                                  §
       Plaintiffs,                §
                                  §
  v.                              §
                                  §                       AT LAW NO. 6
  THE GATEWAY VENTURES, LLC,      §
  PDG PRESTIGE, INC., MICHAEL     §
  DIXSON, SURESH KUMAR,           §
  AND BANKIM BHATT,               §
                                  §
       Defendants.                §                       EL PASO COUNTY, TEXAS

              NOTICE OF INTENTION TO TAKE ORAL/VIDEOTAPED
           DEPOSITION OF PLAINTIFF SALEEM MAKANI DUCES TECUM

  TO:                All Parties.

  DEPONENT:          SALEEM MAKANI c/o Eric Wood, Brown Fox PLLC, 8111 Preston
                     Road, Suite 300, Dallas, Texas 75225 or wherever he/she may be found.

  TIME AND DATE
  OF DEPOSITION: November 24, 2020 beginning at 9:00 a.m./MST and continuing from
                 day to day until the deposition is completed.

  PLACE OF
  DEPOSITION:        Said deposition will take place in person with the witness located at Wells
                     Fargo Plaza, 221 N. Kansas St, El Paso, Texas at Suite no. 505. Said
                     deposition testimony will be taken down in stenography and videotaped by
                     ACR, Inc., Court Reporting 915.542.3422 or other certified reporting
                     service. Said testimony is to be used at the time of the trial of the above-
                     styled and numbered cause.

  SCOPE OF
  EXAMINATION:       Pursuant to Texas Rules of Civil Procedure Rule 199.2.
                     this deposition may be used for purposes of trial.
  OBJECTIONS TO
  TESTIMONY:           Absent express agreement recorded in the deposition to the contrary,
                     objections shall be made pursuant to the Texas Rules of Civil Procedure.

  PRODUCTION
  COMPELLED:         See Attached Exhibit “A”

  OFFICIAL COURT
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 5 of
                                       12



  REPORTER:               ACR, Inc. Court Reporting

  VIDEO:                  Yes.

  INTERPRETER:            No.

  SUBPOENA:               No.


                                                           Respectfully submitted,

                                                           RAY | PENA | McCHRISTIAN, P.C.
                                                           5822 Cromo Dr.
                                                           El Paso, Texas 79922
                                                           (817) 832 7200- Phone
                                                           (817) 832-7333- Fax
                                                           jray@raylaw.com
                                                           jlucky@raylaw.com

                                                  By:      /s/ Jeffrey T. Lucky
                                                           JEFF RAY
                                                           State Bar No. 16604400
                                                           JEFFREY THOMAS LUCKY
                                                           State Bar No. 12667350

                                                           Attorneys for Defendant Bankim Bhatt,
                                                           M.D.


                                      CERTIFICATE OF SERVICE

          I certify that on October 8, 2020, the foregoing document was served via electronic service to all
  counsel of record pursuant to the Texas Rules of Civil Procedures.


                                                           /s/ Jeffrey T. Lucky
                                                           JEFFREY THOMAS LUCKY
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 6 of
                                       12


                                                EXHIBIT “A”

  Please produce at your deposition:

     1. “All contracts, agreements, communications or similar document or records of any type
        signed or approved by Bankim Bhatt, which you contend to be relevant to your claims as
        alleged against Dr. Bhatt in this litigation. This includes any and all such records pertaining
        to the formation, existence, rights and claims relating to Westar Investment Group or
        similarly named entities of any kind and any of its principals at any time for the period of
        activities alleged in your live pleadings in this matter, or regarding “the Property” as you
        have previously described that term in your pleadings and written discovery previously
        directed to Dr. Bhatt.”

     2. Any writing or digital record of any kind allegedly authored by, ratified by, or that you
        otherwise attribute to Dr. Bhatt that supports any contention of yours as to any
        representation, promise, covenant or any offer or acceptance, and to the breach of any duty
        by him as related to any claim you make against Dr. Bhatt in your pleadings, including but
        not limited to:

             a. Claims for Statutory Fraud;
             b. Claims for conspiracy or aiding and abetting or similar claims;
             c. Any other legal theory of cause of action as expressed or implied in your
                pleadings.

     3. If you contend any writing, record or document as described above at items 1 and 2 have
        been previously produced in written discovery, produce a copy of each such record at
        your deposition or, in the alternative, be prepared to identify or list all such records by
        relevant Bates numbers or other specific identifying information as to each item.
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 7 of
                                       12



                                     CAUSE NO. 2020DCV0914

  WESTAR INVESTORS GROUP, LLC,    §                        IN THE COUNTY COURT
  SUHAIL BAWA, AND SALEEM MAKANI, §
                                  §
       Plaintiffs,                §
                                  §
  v.                              §
                                  §                        AT LAW NO. 6
  THE GATEWAY VENTURES, LLC,      §
  PDG PRESTIGE, INC., MICHAEL     §
  DIXSON, SURESH KUMAR,           §
  AND BANKIM BHATT,               §
                                  §
       Defendants.                §                        EL PASO COUNTY, TEXAS

                     NOTICE OF INTENTION TO TAKE
  ORAL/VIDEOTAPED DEPOSITION OF PLAINTIFF SUHAIL BAWA DUCES TECUM

  TO:                 All Parties.

  DEPONENT:           SUHAIL BAWA c/o Eric Wood, Brown Fox PLLC, 8111 Preston Road,
                      Suite 300, Dallas, Texas 75225 or wherever he/she may be found.

  TIME AND DATE
  OF DEPOSITION: November 18, 2020 beginning at 9:00 a.m./MST and continuing from
                 day to day until the deposition is completed.

  PLACE OF
  DEPOSITION:         Said deposition will take place in person with the witness located at Wells
                      Fargo Plaza, 221 N. Kansas St, El Paso, Texas at Suite no. 505. Said
                      deposition testimony will be taken down in stenography and videotaped by
                      ACR, Inc., Court Reporting 915.542.3422 or other certified reporting
                      service. Said testimony is to be used at the time of the trial of the above-
                      styled and numbered cause.

  SCOPE OF
  EXAMINATION:        Pursuant to Texas Rules of Civil Procedure Rule 199.2.
                      this deposition may be used for purposes of trial.

  OBJECTIONS TO
  TESTIMONY:    Absent express agreement recorded in the deposition to the contrary,
                objections shall be made pursuant to the Texas Rules of Civil Procedure.

  PRODUCTION
  COMPELLED:          See Attached Exhibit “A”
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 8 of
                                       12



  OFFICIAL COURT
  REPORTER:      ACR, Inc. Court Reporting

  VIDEO:                  Yes.

  INTERPRETER:            No.

  SUBPOENA:               No.


                                                           Respectfully submitted,

                                                           RAY | PENA | McCHRISTIAN, P.C.
                                                           5822 Cromo Dr.
                                                           El Paso, Texas 79922
                                                           (817) 832 7200- Phone
                                                           (817) 832-7333- Fax
                                                           jray@raylaw.com
                                                           jlucky@raylaw.com

                                                  By:      /s/ Jeffrey T. Lucky
                                                           JEFF RAY
                                                           State Bar No. 16604400
                                                           JEFFREY THOMAS LUCKY
                                                           State Bar No. 12667350

                                                           Attorneys for Defendant Bankim Bhatt,
                                                           M.D.


                                      CERTIFICATE OF SERVICE

          I certify that on October 8, 2020, the foregoing document was served via electronic service to all
  counsel of record pursuant to the Texas Rules of Civil Procedures.

                                                           /s/ Jeffrey T. Lucky
                                                           JEFFREY THOMAS LUCKY
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 9 of
                                       12


                                                EXHIBIT “A”

  Please produce at your deposition:

     1. “All contracts, agreements, communications or similar document or records of any type
        signed or approved by Bankim Bhatt, which you contend to be relevant to your claims as
        alleged against Dr. Bhatt in this litigation. This includes any and all such records pertaining
        to the formation, existence, rights and claims relating to Westar Investment Group or
        similarly named entities of any kind and any of its principals at any time for the period of
        activities alleged in your live pleadings in this matter, or regarding “the Property” as you
        have previously described that term in your pleadings and written discovery previously
        directed to Dr. Bhatt.”

     2. Any writing or digital record of any kind allegedly authored by, ratified by, or that you
        otherwise attribute to Dr. Bhatt that supports any contention of yours as to any
        representation, promise, covenant or any offer or acceptance, and to the breach of any duty
        by him as related to any claim you make against Dr. Bhatt in your pleadings, including but
        not limited to:

             a. Claims for Statutory Fraud;
             b. Claims for conspiracy or aiding and abetting or similar claims;
             c. Any other legal theory of cause of action as expressed or implied in your
                pleadings.

     3. If you contend any writing, record or document as described above at items 1 and 2 have
        been previously produced in written discovery, produce a copy of each such record at
        your deposition or, in the alternative, be prepared to identify or list all such records by
        relevant Bates numbers or other specific identifying information as to each item.
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 10
                                     of 12



                                   CAUSE NO. 2020DCV0914

 WESTAR INVESTORS GROUP, LLC,    §                       IN THE COUNTY COURT
 SUHAIL BAWA, AND SALEEM MAKANI, §
                                 §
      Plaintiffs,                §
                                 §
 v.                              §
                                 §                       AT LAW NO. 6
 THE GATEWAY VENTURES, LLC,      §
 PDG PRESTIGE, INC., MICHAEL     §
 DIXSON, SURESH KUMAR,           §
 AND BANKIM BHATT,               §
                                 §
      Defendants.                §                       EL PASO COUNTY, TEXAS

                    NOTICE OF INTENTION TO TAKE
 ORAL/VIDEOTAPED DEPOSITION OF PLAINTIFF SUHAIL BAWA DUCES TECUM

 TO:                All Parties.

 DEPONENT:          SUHAIL BAWA c/o Eric Wood, Brown Fox PLLC, 8111 Preston Road,
                    Suite 300, Dallas, Texas 75225 or wherever he/she may be found.

 TIME AND DATE
 OF DEPOSITION: November 23, 2020 beginning at 9:00 a.m./MST and continuing from
                day to day until the deposition is completed.

 PLACE OF
 DEPOSITION:        Said deposition will take place in person with the witness located at Wells
                    Fargo Plaza, 221 N. Kansas St, El Paso, Texas at Suite no. 505. Said
                    deposition testimony will be taken down in stenography and videotaped by
                    ACR, Inc., Court Reporting 915.542.3422 or other certified reporting
                    service. Said testimony is to be used at the time of the trial of the above-
                    styled and numbered cause.

 SCOPE OF
 EXAMINATION:       Pursuant to Texas Rules of Civil Procedure Rule 199.2.
                    this deposition may be used for purposes of trial.

 OBJECTIONS TO
 TESTIMONY:           Absent express agreement recorded in the deposition to the contrary,
                    objections shall be made pursuant to the Texas Rules of Civil Procedure.
 PRODUCTION
 COMPELLED:           See Attached Exhibit “A”

 OFFICIAL COURT
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 11
                                     of 12



 REPORTER:               ACR, Inc. Court Reporting

 VIDEO:                  Yes.

 INTERPRETER:            No.

 SUBPOENA:               No.


                                                          Respectfully submitted,

                                                          RAY | PENA | McCHRISTIAN, P.C.
                                                          5822 Cromo Dr.
                                                          El Paso, Texas 79922
                                                          (817) 832 7200- Phone
                                                          (817) 832-7333- Fax
                                                          jray@raylaw.com
                                                          jlucky@raylaw.com

                                                 By:      /s/ Jeffrey T. Lucky
                                                          JEFF RAY
                                                          State Bar No. 16604400
                                                          JEFFREY THOMAS LUCKY
                                                          State Bar No. 12667350

                                                          Attorneys for Defendant Bankim Bhatt,
                                                          M.D.


                                     CERTIFICATE OF SERVICE

         I certify that on October 8, 2020, the foregoing document was served via electronic service to all
 counsel of record pursuant to the Texas Rules of Civil Procedures.

                                                          /s/ Jeffrey T. Lucky
                                                          JEFFREY THOMAS LUCKY
21-03009-hcm Doc#1-49 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 46 Pg 12
                                     of 12


                                               EXHIBIT “A”

 Please produce at your deposition:

    1. “All contracts, agreements, communications or similar document or records of any type
       signed or approved by Bankim Bhatt, which you contend to be relevant to your claims as
       alleged against Dr. Bhatt in this litigation. This includes any and all such records pertaining
       to the formation, existence, rights and claims relating to Westar Investment Group or
       similarly named entities of any kind and any of its principals at any time for the period of
       activities alleged in your live pleadings in this matter, or regarding “the Property” as you
       have previously described that term in your pleadings and written discovery previously
       directed to Dr. Bhatt.”

    2. Any writing or digital record of any kind allegedly authored by, ratified by, or that you
       otherwise attribute to Dr. Bhatt that supports any contention of yours as to any
       representation, promise, covenant or any offer or acceptance, and to the breach of any duty
       by him as related to any claim you make against Dr. Bhatt in your pleadings, including but
       not limited to:

            a. Claims for Statutory Fraud;
            b. Claims for conspiracy or aiding and abetting or similar claims;
            c. Any other legal theory of cause of action as expressed or implied in your
               pleadings.

    3. If you contend any writing, record or document as described above at items 1 and 2 have
       been previously produced in written discovery, produce a copy of each such record at
       your deposition or, in the alternative, be prepared to identify or list all such records by
       relevant Bates numbers or other specific identifying information as to each item.
